234 F.2d 869
CITY OF DETROIT, Appellant,v.UNITED STATES of America, Appellee.
No. 12714.
United States Court of Appeals Sixth Circuit.
June 18, 1956.

Appeal from the United States District Court for the Eastern District of Michigan, Detroit; Ralph M. Freeman, Judge.
Paul T. Dwyer, Chester J. Sowinski, Vance G. Ingalls, Alfred S. Stolinski, Detroit, Mich., for appellant.
Charles K. Rice, John Potts Barnes, Lee A. Jackson, Carolyn R. Just, A. F. Prescott, and Fred E. Youngman, Washington, D. C., Fred W. Kaess, Benjamin D. Burdick, Detroit, Mich., for appellee.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal by the City of Detroit has been duly heard and considered upon its oral argument and brief, upon the oral argument and brief of the United States of America, and upon the record in the case;


2
And it appearing that the district court entered summary judgment, the facts being undisputed, and ordered the property of the taxpayer to be sold for enforcement of the tax lien of the United States, free and clear of the liens or equities of all parties, on the principle of "first in time, first in right";


3
And it further appearing that there is no remote showing that the City of Detroit or the State of Michigan has been denied a republican form of government by the action of the district court on foreclosure of the tax lien of the United States;


4
For the reasons stated in the oral opinion of Judge Freeman, the judgment of the district court is affirmed.